DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 08/15/2019 has been entered.  Claims 7-10 were amended.  Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 14, 15, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-087408 A.
JP ‘408 teaches compounds 69 to 76 (see par. 65-66), which anticipate instant formula G1 where both heteroatoms are the same.
Regarding claims 2, 3, 5, 7, and 10, at least compounds 72 and 75 include a substituent of an aromatic hydrocarbon group (see par. 65-66):
  
    PNG
    media_image1.png
    109
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    122
    521
    media_image2.png
    Greyscale
.

Regarding claims 19 and 21, JP ‘408 teaches the following two compounds 71 and 74 having halogen substituents (see par. 65-66):

    PNG
    media_image3.png
    118
    440
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    104
    422
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Skulason et al. (US 2019/0378992 A1).
Skulason et al. teaches compounds for organic electronic devices according to formula (I) (see claim 1, page 117):

    PNG
    media_image5.png
    115
    435
    media_image5.png
    Greyscale
. 
a and b may be selected as zero and m and n may each be 1 (see claim 1, page 117).  The core may be according to formula (IA-b) were Y may be selected as O or S (see claim 1, page 117):

    PNG
    media_image6.png
    181
    400
    media_image6.png
    Greyscale
.
A compound of formula I is less than 5000 molecular weight per instant claim 1.  
	Regarding claims 2, 7-12, and 16, the formula I comprises diarylamino groups as substituent groups.
	Regarding claims 3-12 and 16, a formula I where Ar3 to Ar6 may be aryl groups (see claim 1, page 117) is within the claim limitation requirements.  An aryl may include at least phenyl, naphthyl, or biphenyl among others (see par. 388).
	Regarding claims 14 and 15, the two heteroatoms may be selected as the same as the core may be according to formula (IA-b) were Y may be selected as O or S (see claim 1, page 117).
	Regarding claim 17, the compound of formula I is used in an organic electronic device such as a device that emits light (see par. 1-4).  Regarding claim 18, a device may include a sensor (see par. 540, page 55).
	Regarding the intermediate core groups with a halogen per instant claims 19-21, Skulason teaches core groups of formula I compounds comprise halogen atoms such as Cl prior to a synthesis step to add the diarylamine groups (see par. 632). 
	While Skulason et al. does not appear to set forth example compounds of Formula I where IA-b is selected as the core group with Y as O and/or S or to set forth an example example synthesis reaction with core IA-b having two halogen atoms attached, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formed compounds having the required groups, because Skulason et al. clearly teaches core IA-b for forming functional compounds according to formula I as defined.  One would expect to achieve compounds of Formula I and/or intermediate compounds having core IA-b with halogen atoms within the disclosure of Skulason et al. with a predictable result and a reasonable expectation of success.

Claims 1-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-087408 A.
JP ‘408 teaches compounds of general formula 1 (see par. 18-20).  More specifically the compounds may be of formula 1-C (see par. 42):

    PNG
    media_image7.png
    110
    457
    media_image7.png
    Greyscale
.  In the formula (1-C), Y1 and Y2 may be selected as oxygen or sulfur atom (see par. 38).  The X1-14 groups may be hydrogen, halogen, or aryl group of 4-20 carbon atoms (see par. 29).  An aryl group may be substituted (see par 29). While JP ‘408 exemplifies a compound where phenyl is selected as an aryl substituent in example compound 72 as discussed in the above anticipation rejection, 

    PNG
    media_image8.png
    87
    463
    media_image8.png
    Greyscale
(par. 65),
it is not seen where anthracenyl group was selected as a specific aryl group substituent for forming an example compound; however, it is noted that 9-anthracenyl is taught as an aryl group 
Regarding claims 17 and 18, the compound may be used as part of an organic electroluminescent element and/or sensor (see par. 166).
Regarding claims 19-21, in the formula (1-C), the X1-X14 groups may also include halogen atom (see par. 29).  It is not seen where halogens were selected for X8 and X13 specifically in a 1-C formula example compound per instant claim 20 or where all halogens were exemplified per instant claims 19 and 21.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a formula 1-C compound and to have selected halogen atoms for “X” groups of the 1-C formula, because JP ‘408 defines the formula as including halogen as suitable “X” groups.  One would expect to achieve functional compounds within the disclosure of JP ‘408 the same as compounds claimed with a predictable result and a reasonable expectation of success.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (US 2013/0324716 A1) teaches hole-transporting compounds comprising heterocyclic core groups (see formula XII, par. 117):

    PNG
    media_image9.png
    135
    277
    media_image9.png
    Greyscale
.  Also, core groups are taught as brominated intermediates in synthesis schemes of compounds of formula XII (see page 25).  The compounds are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786